ORDER
This matter having been presented to the Court on the petition of the Office of Attorney Ethics pursuant to R. 1:20-12(a) to transfer DAVID A. CURCIO of MILLVILLE to disability inactive status, and good cause appearing;
It is ORDERED that DAVID A. CURCIO be placed on disability inactive status pending an examination and report by a mental health professional, retained by the Office of Attorney Ethics, evaluating respondent’s capacity to practice law, and until the further Order of the Court, effective immediately; and it is further
*445ORDERED that the report of the mental health professional shall be provided to respondent and to the Office of Attorney Ethics, both of whom may serve and file comments to the report with the Court within fourteen days after receipt of the report; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period he is on disability inactive status and that respondent comply with R. 1:20-20 governing attorneys transferred to disability inactive status.